Exhibit No. Form 10-Q HPC Acquisitions, Inc. File No. 0-53248 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of HPC Acquisitions, Inc. (the “Company”) on Form 10-Q for the period ending June30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Craig S. Laughlin, Chief Executive and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
